DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “a convex member” in line 7. According to the specification and drawing convex member is 154, and neither of the drawings or specification describes 154 as a convex shaped structure. It seems convex member 154 is a vertical planar structure. So, it is recommended to replace “convex member” with other terminology. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 6409530; “Zhao” hereinafter).
Regarding claim 1, Zhao (figs. 1-6) discloses an assembly structure, comprising: a working element (LED 8) comprising a first pin and a second pin (pair of pins 81); a housing (20) comprising a first opening (212), wherein the working element is disposed in the first opening (figs 3, 5), and the first and second pins (81) extend toward an interior of the housing; and a limiting (3) member connected to the housing (2), wherein the limiting member comprises a supporting plate (30) and a convex member (31), the convex member comprises a first abutting portion and a second abutting portion (housing 3 has a pair of channels 303 for pair of pins or terminals of the LED 8, fig. 2), and the first pin and the second pin of the working element abut against the first abutting portion and the second abutting portion, respectively (housing 3 has a pair of channels 303 for pair of pins or terminals of the LED 8, fig. 2). 
Regarding claim 2, Zhao (figs. 1-6) discloses wherein the working element includes a light-emitting diode element (component 8 is a LED), the light-emitting diode element comprises a light-emitting portion (80), the light-emitting portion is exposed from the housing (2) (figs. 3, 5), and the first and second pins (81) are configured to extend from a bottom of the light-emitting portion toward the interior of the housing (figs 2-3).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Hsieh (US 10001606; “Hsieh” hereinafter).
Regarding claim 3, Zhao discloses the first pin and the second pin abut against the first abutting portion and the second abutting portion respectively (housing 3 has a pair of channels 303 for pair of pins or terminals of the LED 8, fig. 2). 
Zhao does not explicitly disclose wherein the first pin and the second pin are covered by a first cable and a second cable respectively.
Hsieh (figs. 1-9) teaches an LED (3) comprising a first pin and a second pin (32) are at least partially covered by the cables (fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the assembly of Zhao to have the pins of the LED individually covered by cables as suggested by Hsieh because such modification prevents short circuiting or damage of the LED by touching of two pins with each other.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Burry (US 4419722 ; “Burry” hereinafter).
Regarding claim 4, Zhao does not disclose the assembly structure of claim 1, further comprising: a positioning holder comprising a fixing groove body, wherein the working element is fixed in the fixing groove body, and the positioning holder is disposed in the first opening of the housing, so that the working element is fixed in the first opening.  
Burry teaches a positioning holder (22) comprising a fixing groove body (24), wherein a working element (LED 12) is fixed in the fixing groove body (fig. 3), and the positioning holder is disposed in an opening (30) of a plate (32), so that the working element is fixed in the opening (30).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the assembly of Zhao to have the working element fixed to the groove or opening of the holder, to have the working element fixed to the opening of the housing or plate as taught by Burry because such modification allows easy removal of the working element and also permit withdrawal of the light emitting diode or working element without the necessity of removing the holder from the panel (Col. 1 lines 51-68).
Regarding claim 5, Zhao in view of Burry discloses the first opening (212, Zhao, fig. 1) is formed in the first wall of the housing (2; Zhao, fig. 1)
Further, Burry teaches the positioning holder (22) comprises a first engaging member (finger 54 on the right side of the ring 24), and the first engaging member protrudes from the fixing groove body (24) and extends parallel to the first side wall (retaining fingers 54  have outwardly projecting ribs 62 that extends parallel to the plate 32, fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the assembly of Zhao in view of Burry to include a first engaging member protrudes from the fixing groove body and extends parallel to the first side wall as taught by Burry because such modification helps to mechanically fix the holder to the housing or plate and permits easy removal of the holder whenever necessary.
Regarding claim 6, Zhao in view of Burry the positioning holder further comprises a second engaging member (finger 54 on the left side of the ring 24, Burry, fig. 4) opposite to the first engaging member (finger 54 on the right side of the ring 24, Burry, fig. 4), the second engaging member protrudes from the fixing groove body (24) and extends parallel to the first side wall (retaining fingers 54  have outwardly projecting ribs 62 that extends parallel to the plate 32, Burry, fig. 4), and a first direction in which the first engaging member is opposite to the second engaging member (fig. 4, Burry) is perpendicular to a second direction in which the convex member of the limiting member extends (retaining fingers 54  have outwardly projecting ribs 62 that extends parallel to the plate 32 and the extension of the ribs 62 is perpendicular to the direction of the LED 12,  Burry, fig. 4;  and the direction of the limiting member 30 is along the extending direction of the LED 8, Zhao, fig.1).  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao.
Regarding claim 7, Zhao discloses the assembly structure according to claim 1, wherein the convex member (31) is perpendicular to the supporting plate (30).
Zhao does not explicitly disclose the first abutting portion and the second abutting portion of the convex member form a T-shape.  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the shape of the first abutting portion and the second abutting portion of Zhao, since changing the shape of the first abutting portion and the second abutting portion appears to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).The modification to have a T-shaped shaped first abutting portion and second abutting portion provides space for accommodating pins of desired shaped.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Wallace (US 6688908; “Wallace” hereinafter).
Reagarding claim 8, Zhao discloses the assembly structure of claim 1, wherein the first opening (212) is formed in a first side wall of the housing (2) (fig. 1). 
Zhao does not explicitly the limiting member is disposed at a second opening of a second side wall of the housing, and the first side wall is perpendicular to the second side wall.  
Wallace teaches a first opening (70) is formed in a first side wall of the housing (20), and the limiting member (26 and 78) is disposed at a second opening of a second side wall of the housing (20) (26 and 78 is disposed at an opening at the lower side of the housing 20, figs 1-2), and the first side wall is perpendicular to the second side wall (figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the assembly of Zhao to have the limiting member disposed at a side perpendicular to the side where the first opening is disposed as taught by Wallace because such modification housing provides better mechanical supports to the limiting member. 

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Wallace as applied to claim 8, and in further vie of Chih et al. (US 6341987; “Chih” hereinafter).
Regarding claim 9, Zhao in view of Wallace discloses wherein the limiting member (26, Wallace, figs 1-3) further comprises an abutting member (78, Wallace, figs 1-3) protruding from the supporting plate (26).
Zhao in view of Wallace does not explicitly disclose the abutting member extends to the first opening to abut against the second side wall.  
Chih teaches a limiting member (11) comprises an abutting member (15) protruding from the supporting plate (112), and the abutting member (15) extends to the first opening  (hole on the housing 12 from where LED 14 extends out) to abut against the second side wall (top wall of the housing 12).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the assembly of Zhao in view of Wallace to include a abutting member that member extends to the first opening to abut against the second side wall as taught by Chih because with such modification the abutting member prevents the working element from moving. 
Regarding claim 10, Zhao in view of Wallace and Chih (relied on Chih, fig. 1) discloses wherein the abutting member (15, Chih) and the convex member (vertical portion of the housing 11 that has the holes for supporting the terminals or pins of the led 14) are parallel to each other (at least the rear vertical portion of the cover 15 is parallel to the convex member f the limiting member 11), and the abutting member is perpendicular to the second side wall (at least the rear vertical portion of the cover 15 is perpendicular to the top or upper wall of the housing 12).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841